





TERADATA EMPLOYEE STOCK PURCHASE PLAN
(As amended and restated on January 30, 2018)
1.Purpose
The Teradata Employee Stock Purchase Plan (“Plan”) provides Eligible Employees
with an opportunity to purchase Teradata Common Stock through payroll deductions
and is intended as an employment incentive and to encourage ownership of
Teradata Common Stock to enable Eligible Employees to participate in the
economic progress of Teradata Corporation (“Teradata”) during the term of the
Plan.
The Company intends to have the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Code. The provisions of the Plan shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of Section 423 of the Code. Notwithstanding the forgoing, the
Company may make Offerings under the Plan that are not intended to qualify under
Section 423 of the Code to the extent deemed advisable for Designated
Subsidiaries outside the United States (“Non-423 Component”). Furthermore, the
Company may make separate Offerings under the Plan, each of which may have
different terms, but each separate Offering will be intended to comply with the
requirements of Section 423 of the Code.
This Plan was originally adopted effective as of September 30, 2007, and has
since been amended from time to time. The Plan was most recently amended and
restated on January 31, 2012 and approved by the Company’s stockholders on April
20, 2012. The Plan is further amended and restated as set forth herein as of
January 30, 2018 (the “2018 Restatement Date”), subject to approval by the
Company’s stockholders.
2.    Definitions
2.1    “Affiliate” means any person that directly, or through one or more
intermediaries, controls, or is controlled by, or under common control with, the
Company.
2.2    “Beneficiary” has the meaning set forth in Section 15.
2.3    “Benefits Committee” means the Teradata Corporation Benefits Committee.
2.4    “Board of Directors” means the Board of Directors of the Company.
2.5    “Code” means the Internal Revenue Code of 1986, as amended.
2.6    “Company” means Teradata Corporation, a Delaware corporation.
2.7    “Compensation” means the total amount received by a Participant from the
Company or a Subsidiary as salary, wages, bonus or other remuneration including
(i) overseas premium pay, (ii) appropriate commission or other earnings by sales
personnel, (iii) overtime pay, (iv) payments for cost-of-living increases, and
(v) sick pay, but excluding retention and


    
1

--------------------------------------------------------------------------------




work completion bonuses and contributions of the Company or a Subsidiary to an
employee benefit plan thereof.
2.8    “Continuous Service” means the length of time an Employee has been in the
continuous employ of the Company and/or a Subsidiary and/or an Affiliate.
2.9    “Designated Subsidiary” means a Subsidiary which shall have been
designated by the Chief Executive Officer or the Benefits Committee of the
Company to participate in the Plan; provided, that any such designation may be
revoked in like manner at any time.
2.10    “Eligible Employees” means only those persons who on an Offering Date:
(i) are Employees of the Company or a Designated Subsidiary, and (ii) are not
deemed for purposes of Section 423(b)(3) of the Code to own stock possessing 5%
or more of the total combined voting power or value of all classes of stock of
the Company or a Subsidiary or the parent of the Company, if any. With respect
to Offerings made under the Non-423 Component of the Plan, the definition of
“Eligible Employee” may be further limited.
2.11    “Employees” means all persons employed by the Company or a Subsidiary,
and unless otherwise prohibited by applicable law, excludes those persons whose
customary employment is 20 hours or less per week and/or whose customary
employment is for five months or less in any calendar year. “Employee” does not
include leased employees within the meaning of Section 414(n) of the Code, and
does not include “payroll service or agency employees” as defined in the
following sentence. “Payroll service or agency employee” means an individual
(i) for whom the direct pay or compensation with respect to the performance of
services for the Company or any Subsidiary or Affiliate is paid by any outside
entity, including but not limited to a payroll service or temporary employment
agency rather than by the Teradata internal corporate payroll system, or
(ii) who is paid directly by the Company or any Subsidiary or Affiliate, but not
through an internal corporate payroll system (e.g., through purchase order
accounts). The determination whether an individual is a “payroll service or
agency employee” shall be made solely according to the method of paying the
individual for services, without regard to whether the individual is considered
a common law employee of the Company for any other purpose, and such
determination will be within the discretionary authority of the plan
administrator.
2.12    “Exercise Date” means the last business day of each Purchase Period.
2.13    “Investment Account” has the meaning set forth in Section 12.
2.14    “Teradata Common Stock” means shares of common stock, par value $0.01,
of Teradata.
2.15    “Offering” means the offering of shares of Teradata Common Stock to
Eligible Employees pursuant to the Plan.
2.16    “Offering Date” means the first business day of each Purchase Period.
2.17    “Participant” means an Eligible Employee who elects to participate in
the Plan.


2

--------------------------------------------------------------------------------




2.18    “Payroll Department” means the department of the Company or a Subsidiary
from which a Participant’s Compensation is disbursed.
2.19    “Plan” means this Teradata Employee Stock Purchase Plan.
2.20    “Purchase Period” means each calendar month during the term of the Plan,
or such other period, as may be determined in the discretion of the Benefits
Committee from time to time (but in no event will any Purchase Period be longer
than maximum period permitted for an employee stock purchase plan under Section
423 of the Code).
2.21    “Recordkeeper” means the third party administrator that maintains
records for the Plan.
2.22    “Subsidiary” means any corporation in which the Company, directly or
indirectly, owns stock possessing 50% or more of the total combined voting power
of all classes of stock.
3.    Shares
The aggregate number of shares of Teradata Common Stock which may be purchased
under the Plan shall not exceed a total of seven million (7,000,000).
Notwithstanding the foregoing, the aggregate number of shares is subject to
adjustment in accordance with Section 20 hereof. Shares issued under the Plan
will consist of authorized and unissued shares.
4.    Offering
Each Eligible Employee on an Offering Date shall be entitled to purchase, in the
manner and on the terms herein provided, shares of Teradata Common Stock at the
Purchase Price set forth in Section 8 hereof with amounts withheld pursuant to
Section 6 hereof during the Purchase Period in which such Offering Date occurs.
Anything herein to the contrary notwithstanding, if any person entitled to
purchase shares pursuant to any Offering hereunder would be deemed, for the
purposes of Section 423(b)(3) of the Code, to own stock (including any number of
shares which such person would be entitled to purchase hereunder and under any
other similar plan or stock option plan of the Company, the parent of the
Company or any Subsidiary) possessing 5% or more of the total combined voting
power or value of all classes of stock of the Company, the parent of the Company
or a Subsidiary, the maximum number of shares which such person shall be
entitled to purchase pursuant to the Plan shall be reduced to that number which,
when added to the number of shares of stock of the Company, the parent of the
Company or a Subsidiary which such person is so deemed to own (excluding any
number of shares which such person would be entitled to purchase hereunder), is
one less than such 5% and any balance remaining in such person’s account to
purchase shares of Teradata Common Stock under this Plan (“Stock Purchase
Account”) shall be refunded.
5.    Entry Into the Plan; Stock Purchase Agreements


3

--------------------------------------------------------------------------------




Any Eligible Employee may become a Participant in the Plan by filing a stock
purchase agreement (a “Stock Purchase Agreement”) in accordance with procedures
established by the Benefits Committee. Once an Eligible Employee has filed a
Stock Purchase Agreement and become a Participant in the Plan, he shall remain a
Participant until he withdraws from the Plan in accordance with Section 13
hereof, and he shall not be required to file a Stock Purchase Agreement for any
succeeding Offering until he withdraws from the Plan.
A Participant may change his level of payroll deduction in accordance with
procedures established by the Benefits Committee.
6.    Payment for Shares; Payroll Deductions
Payment for shares of Teradata Common Stock purchased hereunder shall be made by
authorized payroll deductions from a Participant’s Compensation pursuant to this
Section.
In his Stock Purchase Agreement, a Participant shall authorize a deduction from
each payment of Compensation during a Purchase Period of an amount equal to any
full percentage of such payment; provided, however, that the minimum deduction
shall be 1% and the maximum deduction shall be 10% of any payment of
Compensation.
A Participant on an unpaid leave of absence will remain a Participant in the
Plan but no amounts will be credited to the Participant’s Stock Purchase Account
during the time the Participant receives no Compensation.
7.    Payroll Deductions
Amounts deducted from a Participant’s Compensation pursuant to Section 6 hereof
shall be recorded by the Company and applied to the purchase of Teradata Common
Stock hereunder. No interest shall accrue or be payable to any Participant with
respect to any deducted amounts.
8.    Purchase Price
The Purchase Price per share of the shares of Teradata Common Stock sold to
Participants hereunder shall be 85% of the average of the reported highest and
lowest sale prices of shares of Teradata Common Stock on the New York Stock
Exchange on the applicable Exercise Date. Should no sale of Teradata Common
Stock occur on any Exercise Date, then the Purchase Price shall be determined on
the basis of the sales of Teradata Common Stock on the first day prior thereto
on which such sales were made. Anything herein to the contrary notwithstanding,
the Purchase Price per share shall not be less than the par value of a share of
Teradata Common Stock.
9.    Purchase of Shares; Limitation on Right to Purchase
As of each Exercise Date, each Participant shall be offered the right to
purchase, and shall be deemed, without any further action, to have purchased, at
the Purchase Price in United States dollars, the number of full shares of
Teradata Common Stock which can be purchased with the amount credited to such
Participant’s Stock Purchase Account. All such shares shall be


4

--------------------------------------------------------------------------------




maintained in Investment Accounts for the Participants. All dividends paid with
respect to such shares shall be credited to the Participants’ Investment
Accounts, and will be automatically reinvested in shares of Teradata Common
Stock, unless the Participant elects not to have such dividends reinvested. Any
remaining balance in a Participant’s Stock Purchase Account not used to purchase
full shares of Teradata Common Stock shall be applied to purchase shares of
Teradata Common Stock on the next Exercise Date or, in the event that there is
no next Exercise Date, shall be refunded to the Participant.
At the time a Participant’s payroll deduction amounts are used to purchase the
Teradata Common Stock, he or she will have all of the rights and privileges of a
stockholder of Teradata with respect to the shares purchased under the Plan.
Anything herein to the contrary notwithstanding, (i) a Participant may not
purchase more than 50,000 shares of Teradata Common Stock through this Plan in
any Purchase Period of not more than one calendar month (or, in the case of a
Purchase Period longer than one calendar month, a Participant may not purchase
more than the number of shares of Teradata Common Stock equal to the product of
50,000 multiplied by the number of full calendar months in such Purchase
Period); and (ii) if at any time when any person is entitled to complete the
purchase of any shares pursuant to the Plan, taking into account such person’s
rights, if any, to purchase stock under all other employee stock purchase plans
of the Company, its parent and of any Subsidiaries, the result would be that
during the then current calendar year such person would have first become
entitled to purchase under the Plan and all such other plans a number of shares
of stock which would exceed the maximum number of shares permitted by the
provisions of Section 423(b)(8) of the Code, then the number of shares which
such person shall be entitled to purchase pursuant to the Plan shall be reduced
by the number which is one more than the number of shares which represents the
excess, and any remaining balance of the Participant’s payroll deductions shall
be refunded.
10.    Expiration of Purchase Period
As of each Exercise Date the amount of payroll deductions for each Participant
in the applicable Purchase Period shall be applied to purchase shares of
Teradata Common Stock at the Purchase Price.
11.    Issuance of Shares
The shares of Teradata Common Stock purchased by a Participant on an Exercise
Date shall, for all purposes, be deemed to have been issued and sold at the
close of business on such Exercise Date. Prior to that time, none of the rights
or privileges of a stockholder shall exist with respect to such shares.
As soon as practicable after such Exercise Date, the Company shall cause a book
entry to be registered in the street name of the Recordkeeper on behalf of the
Participants, for the number of shares of Teradata Common Stock purchased by the
Participants on such Exercise Date, as designated in the Participant’s Stock
Purchase Agreement. Such designation may be changed at any time by filing notice
thereof. The Benefits Committee shall have sole discretion to adopt


5

--------------------------------------------------------------------------------




rules governing the registration of shares purchased hereunder, and may restrict
the types of designations permitted under a Participant’s Stock Purchase
Agreement.
12.    Investment Accounts Maintained by Recordkeeper
The Recordkeeper shall maintain an Investment Account for each Participant with
a record of the shares purchased by the Participant. The Participant may at any
time direct the Recordkeeper to (i) sell some or all of the shares credited to
his Investment Account and deliver the cash in U.S. currency to the Participant,
subject to any applicable delivery or transfer charge or (ii) provide the
Participant a notice of issuance of uncertificated shares reflecting some or all
of the whole shares credited to his Investment Account.
13.    Withdrawal
A Participant may withdraw from the Plan at any time by filing notice of
withdrawal. Upon a Participant’s withdrawal, the amount credited to his Stock
Purchase Account shall go toward the purchase of Teradata Common Stock on the
next Exercise Date. Any Participant who withdraws from the Plan may again become
a Participant hereunder in accordance with Section 5 hereof.
14.    Termination of Continuous Service
If a Participant’s Continuous Service terminates for any reason during a
Purchase Period, the amount credited to his Stock Purchase Account as of the
termination date shall be used to purchase shares of Teradata Common Stock
pursuant to Section 9 hereof as of the next succeeding Exercise Date. The
Participant may elect within 60 days of the date of his termination of
employment to liquidate his Investment Account by either of the methods
described in Section 12 or some combination of both. If the Recordkeeper
receives no directions from the Participant within 60 days after his termination
date, the Recordkeeper may deem that the Participant elected to retain ownership
of the stock in the Participant’s own name and receive appropriate evidence of
such ownership, and the Recordkeeper may proceed accordingly.
If a Participant transfers to part-time status during a Purchase Period, his
payroll deductions for the Plan shall terminate as of the date of such transfer
and the amount credited to his Stock Purchase Account as of the effective date
of any such occurrence shall remain in the Stock Purchase Account until the
Exercise Date. The Recordkeeper shall continue to maintain the Participant’s
Investment Account.
15.    Death
If a Participant dies during a Purchase Period, the amount credited to his Stock
Purchase Account as of the date of death shall be applied to the purchase of
Teradata Common Stock on the Exercise Date.
The Recordkeeper shall transfer the Participant’s Investment Account to the
executor or administrator of the Participant’s estate. If no executor or
administrator is appointed (to the


6

--------------------------------------------------------------------------------




knowledge of the Company), the Company in its discretion may direct the
Recordkeeper to transfer the Investment Account to the Participant’s spouse or
to any one or more dependents of the Participant.
16.    Procedure if Insufficient Shares Available
In the event that on any Exercise Date the aggregate funds available for the
purchase of shares of Teradata Common Stock pursuant to Section 9 hereof would
purchase a number of shares in excess of the number of shares then available for
purchase under the Plan, the Benefits Committee shall proportionately reduce the
number of shares which would otherwise be purchased by each Participant on such
Exercise Date in order to eliminate such excess, the Plan shall automatically
terminate immediately after such Exercise Date and any remaining balance
credited to the Stock Purchase Account of each Participant shall be refunded to
each such Participant.
17.    Rights not Transferable
Rights to purchase shares under the Plan are exercisable only by the Participant
during his lifetime and are not transferable by him other than by will or the
laws of descent and distribution. If a Participant attempts to transfer his
rights to purchase shares under the Plan other than by will, he shall be deemed
to have requested withdrawal from the Plan and the provisions of Section 13
hereof shall apply with respect to such Participant.
18.    Administration of the Plan
Subject to the general control of, and superseding action by, the Board of
Directors, the Benefits Committee shall have full power to administer the Plan.
It shall adopt rules not inconsistent with the provisions of the Plan for its
administration. It shall adopt the form of Stock Purchase Agreement, all notices
required hereunder, and any on the registration of certificates for shares
purchased hereunder. Its interpretation and construction of the Plan and Rules
shall, subject as aforesaid, be final and conclusive.
19.    Amendment of the Plan
The Board of Directors may at any time, or from time to time, alter or amend the
Plan in any respect, except that, without approval of the stockholders of
Teradata, no amendment may (i) increase the number of shares reserved for
purchase under the Plan other than as provided in Section 20 hereof or
(ii) reduce the Purchase Price per share as defined in Section 8 hereof.
20.    Recapitalization; Effect of Certain Transactions
The aggregate number of shares of Teradata Common Stock reserved for purchase
under the Plan as provided in Section 3 hereof, the maximum number of shares
which a Participant may purchase in any Purchase Period as provided in Section 9
hereof, and the calculation of the Purchase Price per share as provided in
Section 8 hereof shall be appropriately adjusted to reflect a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock


7

--------------------------------------------------------------------------------




dividend, extraordinary cash dividend or other increase or decrease in the
number of issued shares of Teradata Common Stock, effected without receipt of
consideration by the Company. If Teradata shall merge or consolidate, whether or
not Teradata is the surviving or resulting corporation in such merger or
consolidation, any Offering hereunder shall pertain to and apply to shares of
stock of Teradata or any shares issued in connection with such merger or
consolidation in exchange for shares of stock of Teradata, unless prior to such
merger or consolidation, the Board of Directors of the Company shall, in its
discretion, terminate the Plan and/or any Offering hereunder. Notwithstanding
the foregoing, a dissolution or liquidation of Teradata shall cause the Plan and
any Offering hereunder to terminate and the entire amount credited to the Stock
Purchase Account of each Participant thereunder shall be paid to each such
Participant.
21.    Expiration and Termination of the Plan
The Plan shall continue in effect through the tenth anniversary of the 2018
Restatement Date unless terminated prior thereto pursuant to Section 16 or 20
hereof, or pursuant to the next succeeding sentence. The Board of Directors
shall have the right to terminate the Plan or any Offering hereunder at any
time. In the event of the expiration of the Plan or its termination or the
termination of any Offering pursuant to the immediately preceding sentence, the
entire amount credited to the Stock Purchase Account of each Participant
hereunder shall be refunded to each such Participant.
22.    Treatment of Fractional Shares
For any amounts of payroll deductions that are insufficient to purchase a whole
share, the Recordkeeper may determine whether its standard practice will be to
credit the Participants’ Investment Accounts with fractional shares or with the
insufficient cash amount that will be carried over and applied to the next
Purchase Period. If the Investment Accounts are credited with fractional shares,
such fractional shares shall be cashed out when a Participant closes his or her
Investment Account.
23.    Notice
Any notice which a Participant files pursuant to the Plan shall be in the
appropriate form and shall be delivered by hand or mailed, postage prepaid, to
such Participant’s Payroll Department.
24.    Repurchase of Stock
The Company shall not be required to repurchase from any Participant shares of
Teradata Common Stock which such Participant acquires under the Plan.
25.    Use of Funds
All payroll deductions received or held by the Company under this Plan may be
used by the Company for any corporate purpose and the Company shall not be
obligated to segregate such payroll deductions.


8

--------------------------------------------------------------------------------




26.    Alternate Contribution Methods
Anything herein to the contrary notwithstanding, in the event authorized payroll
deductions from a Participant’s Compensation are not permitted by reason of the
provisions of local law applicable to the Company or a Designated Subsidiary, or
are not practicable in the opinion of the Benefits Committee, the appropriate
alternative method pursuant to which affected Participants may make payment for
shares of Teradata Common Stock purchased hereunder which would otherwise have
been made pursuant to Section 6 hereof shall be designated by the Benefits
Committee. Payments made hereunder shall be deemed to have been made pursuant to
Section 6 hereof.
27.    Fees
The Recordkeeper may charge Participants reasonable transaction fees, as agreed
by the Company.
IN WITNESS WHEREOF, the Company has caused this Plan, as amended and restated,
to be duly executed as of this 30th day of January, 2018.
FOR TERADATA CORPORATION

By: /s/ Suzanne C. Zoumaras    
Name: Suzanne C. Zoumaras    
Title: EVP & CHRO    


9